                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


TERRY LAMAR HUDSON

       Applicant,

v.                                                         CASE NO. 8:15-cv-1912-T-23JSS

SECRETARY, Department of Corrections,

       Respondent.
                                                 /


                                          ORDER

       Terry Lamar Hudson applies for the writ of habeas corpus under 28 U.S.C.

§ 2254 (Doc. 1) and challenges the validity of his state convictions for possessing

cocaine within 1,000 feet of a park with intent to sell, possessing drug paraphernalia,

and resisting officers without violence, for which convictions Hudson serves ten

years imprisonment. Numerous exhibits (“Respondent’s Exhibit __”) support the

response. (Doc. 8) The respondent admits the application’s timeliness. (Doc. 8, p. 6

n.2)

                                           FACTS1

       The police received an anonymous tip that Hudson was selling illegal drugs at

a location in a high crime area known for drug activity. Detective James Ring and



       1
        This factual summary derives from Hudson’s brief on direct appeal and the record.
(Respondent’s Exhibits 1, 1a, 1b, and 2)
Detective Jasper Yzaguirre, both undercover and in an unmarked police vehicle,

went to that location and observed Hudson standing in an intersection and

obstructing traffic. The detectives saw Hudson flag down a passing vehicle and

engage in a hand-to-hand exchange with an occupant of the vehicle. Next, the

detectives saw Hudson engage in a hand-to-hand exchange with a passing pedestrian.

Detective Ring called in canine officer Jose Bosque. When Officer Bosque

approached Hudson, Hudson fled. Detective Ring and Detective Yzaguirre pursued

Hudson. Detective Ring saw Hudson remove an object from his waistband and

throw it. Detective Ring subdued Hudson. Officer Bosque recovered from where

Hudson threw the object a clear plastic bag containing ten small bags of powder

cocaine.

      Hudson was arrested and charged with possessing cocaine with intent to sell

within 1000 feet of a park, possessing drug paraphernalia, and resisting officers

without violence. A jury convicted Hudson of the three offenses, and the judge

sentenced Hudson to ten years’ imprisonment for possessing cocaine and to “time

served” on each of the other two convictions.


                             STANDARD OF REVIEW

      The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210 (11th

Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a highly


                                          -2-
deferential standard for federal court review of a state court adjudication, states in

pertinent part:

             An application for a writ of habeas corpus on behalf of a person
             in custody pursuant to the judgment of a State court shall not be
             granted with respect to any claim that was adjudicated on the
             merits in State court proceedings unless the adjudication of the
             claim —

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light
                    of the evidence presented in the State court
                    proceeding.

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of
             a federal habeas court to grant a state prisoner’s application for
             a writ of habeas corpus with respect to claims adjudicated on
             the merits in state court. Under § 2254(d)(1), the writ may issue
             only if one of the following two conditions is satisfied — the
             state-court adjudication resulted in a decision that (1) “was
             contrary to . . . clearly established Federal Law, as determined
             by the Supreme Court of the United States” or (2) “involved an
             unreasonable application of . . . clearly established Federal law,
             as determined by the Supreme Court of the United States.” Under
             the “contrary to” clause, a federal habeas court may grant the
             writ if the state court arrives at a conclusion opposite to that
             reached by this Court on a question of law or if the state court
             decides a case differently than this Court has on a set of
             materially indistinguishable facts. Under the “unreasonable
             application” clause, a federal habeas court may grant the writ if
             the state court identifies the correct governing legal principle from
             this Court’s decisions but unreasonably applies that principle to
             the facts of the prisoner’s case.


                                             -3-
       “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts

that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing

Richter); Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable

application of’ those holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.”) (citing Woodall, 572 U.S. at 419). Accord Brown v.

Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

the correctness per se, of the state court decision that we are to decide.”). The phrase

“clearly established Federal law” encompasses only the holdings of the United States

Supreme Court “as of the time of the relevant state-court decision.” Williams v.

Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in

                                            -4-
order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A

federal court must afford due deference to a state court’s decision. “AEDPA prevents

defendants — and federal courts — from using federal habeas corpus review as a

vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This

is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court

rulings, which demands that state-court decisions be given the benefit of the doubt’

. . . .”) (citations omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons

given by the state court and defers to those reasons if they are reasonable.”). When

the relevant state-court decision is not accompanied with reasons for the decision, the

federal court “should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale [and] presume that the

unexplained decision adopted the same reasoning.” Sellers, 138 S. Ct. at 1192.

“[T]he State may rebut the presumption by showing that the unexplained affirmance

relied or most likely did rely on different grounds than the lower state court’s decision

. . . .” Sellers, 138 S. Ct. at 1192.

                                            -5-
      In a per curiam decision without a written opinion the state appellate court

on direct appeal affirmed Hudson’s convictions and sentences. (Respondent’s

Exhibit 4) In another per curiam decision without a written opinion the state

appellate court affirmed the denial of Hudson’s Rule 3.850 motion for

post-conviction relief. (Respondent’s Exhibit 10) The state appellate court’s per

curiam affirmances warrant deference under Section 2254(d)(1) because “the

summary nature of a state court’s decision does not lessen the deference that it is

due.” Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc denied,

278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003).

See also Richter, 562 U.S. at 99 (“When a federal claim has been presented to a state

court and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law

procedural principles to the contrary.”), and Bishop v. Warden, 726 F. 3d 1243,

1255–56 (11th Cir. 2013) (describing the difference between an “opinion” or

“analysis” and a “decision” or “ruling” and explaining that deference is accorded

the state court’s “decision” or “ruling” even absent an “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision is

limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,

                                           -6-
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made.
             It follows that the record under review is limited to the record
             in existence at that same time, i.e., the record before the state
             court.

Hudson bears the burden of overcoming by clear and convincing evidence a state

court factual determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of

rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

(11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Hudson’s

post-conviction claims warrants deference in this case. (Respondent’s Exhibit 6,

Final Order Summarily Denying Defendant’s Amended Motion for Post-Conviction

Relief)


          STANDARD FOR INEFFECTIVE ASSISTANCE OF COUNSEL

      Hudson claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that




                                           -7-
Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:

              The law regarding ineffective assistance of counsel claims is
              well settled and well documented. In Strickland v. Washington,
              466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
              Supreme Court set forth a two-part test for analyzing ineffective
              assistance of counsel claims. According to Strickland, first, the
              defendant must show that counsel’s performance was deficient.
              This requires showing that counsel made errors so serious that
              counsel was not functioning as the “counsel” guaranteed the
              defendant by the Sixth Amendment. Second, the defendant
              must show that the deficient performance prejudiced the
              defense. This requires showing that counsel’s errors were so
              serious as to deprive the defendant of a fair trial, a trial whose
              result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

       Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness

claim must judge the reasonableness of counsel’s challenged conduct on the facts of

the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

Strickland requires that “in light of all the circumstances, the identified acts or




                                             -8-
omissions were outside the wide range of professionally competent assistance.”

466 U.S. at 690.

      Hudson must demonstrate that counsel’s alleged error prejudiced the

defense because “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no

effect on the judgment.” 466 U.S. at 691. To meet this burden, Hudson must show

“a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

      Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable precisely

to the extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Hudson cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.




                                           -9-
White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v.

United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial

lawyers, in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210,

1267 (11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

              [W]e have explained that “no absolute duty exists to
              investigate particular facts or a certain line of defense.”
              Chandler, 218 F.3d at 1317. “[C]ounsel has a duty to make
              reasonable investigations or make a reasonable decision that
              makes particular investigations unnecessary.” Strickland,
              466 U.S. at 691, 104 S. Ct. at 2066 (emphasis added).
              “[C]ounsel need not always investigate before pursuing
              or not pursuing a line of defense. Investigation (even a
              nonexhaustive, preliminary investigation) is not required for
              counsel reasonably to decline to investigate a line of defense
              thoroughly.” Chandler, 218 F.3d at 1318. “In assessing the
              reasonableness of an attorney's investigation . . . a court must
              consider not only the quantum of evidence already known to
              counsel, but also whether the known evidence would lead a
              reasonable attorney to investigate further.” Wiggins, 539 U.S.
              at 527, 123 S.Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Hudson must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly



                                            - 10 -
established Federal law, as determined by the Supreme Court of the United States

or (2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review

is ‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and [the]

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

      In denying Hudson’s motion for post-conviction relief, the state court

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibit 6, Final Order Summarily Denying Defendant’s Amended

Motion for Post-Conviction Relief, p. 2) Because the state court rejected the claims

based on Strickland, Hudson cannot meet the “contrary to” test in Section 2254(d)(1).

Hudson instead must show that the state court unreasonably applied Strickland or

                                           - 11 -
unreasonably determined the facts. In determining “reasonableness,” a federal

application for the writ of habeas corpus authorizes determining only “whether

the state habeas court was objectively reasonable in its Strickland inquiry,” not an

independent assessment of whether counsel’s actions were reasonable. Putnam v.

Head, 268 F.3d 1223, 1244, n.17 (11th Cir. 2001), cert. denied, 537 U.S. 870 (2002).

The presumption of correctness and the highly deferential standard of review requires

that the analysis of each claim begin with the state court’s analysis.

Ground One

       Hudson contends that the trial court erred by denying his motion for judgment

of acquittal on the cocaine possession charge. Hudson alleges that the state failed to

prove that he (1) actually or constructively possessed cocaine or paraphernalia or

(2) intended to sell cocaine. The respondent opposes this ground as unexhausted

and procedurally defaulted because Hudson argued on direct appeal only a violation

under state law. In his reply Hudson does not challenge the respondent’s assertion

of default.

       An applicant must present each claim to a state court before raising the claim

in federal court. “[E]xhaustion of state remedies requires that petitioners ‘fairly

presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan v.

Henry, 513 U.S. 364, 365 (1995), Picard v. Connor, 404 U.S. 270, 275 (1971). Accord

Rose v. Lundy, 455 U.S. 509, 518S19 (1982) (“A rigorously enforced total exhaustion

                                          - 12 -
rule will encourage state prisoners to seek full relief first from the state courts, thus

giving those courts the first opportunity to review all claims of constitutional error.”),

and Upshaw v. Singletary, 70 F.3d 576, 578 (11th Cir. 1995) (“[T]he applicant must

have fairly apprised the highest court of his state with the appropriate jurisdiction of

the federal rights which allegedly were violated.”). Also, an applicant must present to

the federal court the same claim presented to the state court. Picard v. Connor,

404 U.S. at 275 (“[W]e have required a state prisoner to present the state courts with

the same claim he urges upon the federal courts.”). “Mere similarity of claims is

insufficient to exhaust.” Duncan v. Henry, 513 U.S. at 366.

       As Baldwin v. Reese, 541 U.S. 27, 32 (2004), explains, an applicant must alert

the state court that he is raising a federal claim and not just a state law claim:

              A litigant wishing to raise a federal issue can easily indicate the
              federal law basis for his claim in a state-court petition or brief,
              for example, by citing in conjunction with the claim the federal
              source of law on which he relies or a case deciding such a claim
              on federal grounds, or by simply labeling the claim “federal.”

As a consequence, “[i]t is not enough that all the facts necessary to support the

federal claim were before the state courts, or that a somewhat similar state-law claim

was made.” Anderson v. Harless, 459 U.S. 4, 6 (1982). See also Kelley v. Sec’y for Dep’t of

Corr., 377 F.3d 1271, 1345 (11th Cir. 2004) (“The exhaustion doctrine requires a

habeas applicant to do more than scatter some makeshift needles in the haystack of

the state court record.”) (citations omitted).




                                             - 13 -
       When Hudson presented this ground to the state court in his appellate brief he

cited only state cases and did not assert a violation of a federal constitutional right.

(Respondent’s Exhibit 2, pp. 13–16) Hudson neither cited a federal case or a federal

constitutional provision, nor labeled the claim “federal.” Consequently, Hudson did

not “fairly present” this ground to the state court. See Baldwin, 541 U.S. at 27; Lucas

v. Sec’y, Dep’t of Corr., 682 F.3d 1342, 1352 (11th Cir. 2012) (“In other words, ‘to

exhaust state remedies fully the [applicant] must make the state court aware that the

claims asserted present federal constitutional issues.’”) (quoting Jimenez v. Fla. Dep’t

of Corr., 481 F.3d 1337, 1342 (11th Cir. 2007)); Preston v. Sec’y, Fla. Dep’t of Corr.,

785 F.3d 449, 458 (11th Cir. 2015) (finding that Baldwin and Lucas “stand for the

proposition that an applicant with a claim that could arise under either state or

federal law must clearly indicate to the state courts that he intends to bring a federal

claim”).

       Hudson’s failure to present to the state court a federal claim challenging the

denial of his motion for judgment of acquittal deprived the state court of a “full and

fair opportunity to resolve any constitutional issues by invoking one complete round

of the State’s established appellate review process.” Boerckel, 526 U.S. at 845. See also

Harless, 459 U.S. at 6 (“It is not enough that all the facts necessary to support the

federal claim were before the state courts or that a somewhat similar state law claim

was made.”) (internal citation omitted); Preston, 785 F.3d at 460 (noting that “simply

mentioning a phrase common to both state and federal law, like ‘sufficiency of the

                                            - 14 -
evidence,’ cannot constitute fairly presenting a federal claim to the state courts”).

Consequently, Hudson’s claim is unexhausted. State procedural rules preclude

Hudson from returning to state court to present his federal claim in a second direct

appeal. Hudson’s failure to properly exhaust his federal claim in the state court

results in a procedural default.

      “If the [applicant] has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief,

unless either the cause and prejudice or the fundamental miscarriage of justice

exception is applicable.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). To

establish cause for a procedural default, an applicant “must demonstrate that some

objective factor external to the defense impeded the effort to raise the claim properly

in state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show

prejudice, an applicant must demonstrate not only that an error at the trial created

the possibility of prejudice but that the error worked to his actual and substantial

disadvantage and infected the entire trial with error of constitutional dimension.

United States v. Frady, 456 U.S. 152 (1982). In other words, an applicant must show

at least a reasonable probability of a different outcome. Henderson, 353 F.3d at 892.

      Absent a showing of cause and prejudice, an applicant may obtain federal

habeas review of a procedurally defaulted claim only if review is necessary to correct

a fundamental miscarriage of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000);

Murray v. Carrier, 477 U.S. 478, 495 96 (1986). A fundamental miscarriage of justice

                                           - 15 -
occurs if a constitutional violation has probably resulted in the conviction of someone

who is “actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995); Johnson v.

Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the “fundamental

miscarriage of justice” exception, Hudson must show constitutional error coupled

with “new reliable evidence — whether . . . exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence — that was not

presented at trial.” Schlup, 513 U.S. at 324.

      Hudson fails to demonstrate cause for the default of his claim challenging the

denial of his motion for judgment of acquittal because he fails to show that some

“external factor” prevented him from raising the federal claim on direct appeal.

Wright, 169 F.3d at 703. Hudson likewise fails to establish prejudice because he does

not show that the alleged error infected the entire trial with constitutional error.

Frady, 456 U.S. at 170. He cannot meet the “fundamental miscarriage of justice”

exception because he presents no “new reliable evidence” that he is actually innocent.

Schlup, 513 U.S. at 327. Because Hudson satisfies neither exception to procedural

default, ground one is procedurally barred from federal review.

Ground Seven

      Hudson contends that his trial counsel rendered ineffective assistance by not

“adequately” moving for a judgment of acquittal. Hudson claims that his counsel

“failed to articulate the necessary facts to insure [a] motion for JOA, that [Hudson]

never had active or constructive possession of [the] drugs found and there was no

                                          - 16 -
DNA evidence to link [him] to the charges[,] causing the conviction to be based on

circumstantial evidence.” (Doc. 1, p. 14) When Hudson raised this ground in the

state post-conviction court, he asserted a different factual basis for counsel’s alleged

ineffective assistance in moving for a judgment of acquittal; he argued that his trial

counsel erred by orally moving for a judgment of acquittal at the trial instead of filing

a written motion for judgment of acquittal. (Respondent’s Exhibit 6, amended Rule

3.850 motion, pp. 23–24) To the extent that he asserts in the federal application the

same ground he presented in his amended Rule 3.850 motion, Hudson cannot obtain

relief.

          The state post-conviction court summarily denied this ground as follows

(Respondent’s Exhibit 6, Final Order Summarily Denying Defendant’s Amended

Motion for Post-Conviction Relief, p. 5):

                [T]he Defendant claims trial counsel was ineffective for
                making an inadequate motion for a judgment of acquittal. The
                Defendant appears to take issue with the form of the motion,
                as it was made ore tenus following the conclusion of the State’s
                case. The Defendant alleges a written motion would have led to
                a different result and the Motion would have been granted. The
                Defendant does not describe any legal argument which should
                have been made or that which was made inadequately. The
                mere fact that [counsel made] an ore tenus motion for judgment
                of acquittal . . . does not show any deficiency or prejudice.
                [This] [g]round . . . is DENIED.

          Hudson presents no evidence or legal authority supporting his contention that

a written motion for judgment of acquittal rather than an oral motion would have

resulted in a different ruling on the motion. Consequently, Hudson fails to meet his


                                             - 17 -
burden of proving that the state court either unreasonably applied Strickland or

unreasonably determined the facts by rejecting his allegation of ineffective assistance

of counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

       To the extent that he presents in the federal application a different factual basis

for this ground of ineffective assistance of counsel — that trial counsel should have

moved for a judgment of acquittal based on a lack of either DNA evidence or

evidence of possession — Hudson cannot obtain relief. Although an applicant is not

required to present a verbatim restatement of a claim brought in state court, an

applicant may not present a particular factual instance of ineffective assistance of

counsel in his federal application that was not first presented to the state court. See

McNair v. Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (“While we do not require a

verbatim restatement of the claims brought in state court, we do require that a

petitioner presented his claims to the state court ‘such that a reasonable reader would

understand each claim’s particular legal basis and specific factual foundation.’”)

(quoting Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1344–45 (11th Cir. 2004));

Footman v. Singletary, 978 F.2d 1207, 1211 (11th Cir. 1992) (“When a petitioner raises

an ineffective assistance of counsel claim in state court, but alleges different

supporting facts for the same claim in his federal habeas proceeding, he has failed to

fairly present the federal claim to the state court.”). See also Harless, 459 U.S. at 6 (“It

is not enough that all the facts necessary to support the federal claim were before the

state courts, or that a somewhat similar state-law claim was made.”) (citations

                                           - 18 -
omitted). Accordingly, Hudson’s failure to present to the state court the particular

factual basis for the claim of ineffective assistance of counsel that he raises in the

federal application leaves the claim unexhausted. Hudson cannot return to state

court to file an untimely, successive motion under Florida Rule of Criminal

Procedure 3.850. See Fla. R. Crim. P. 3.850(b), (h). Consequently, the claim is

procedurally defaulted.

       Hudson fails to demonstrate cause for the default of his claim challenging the

denial of his motion for judgment of acquittal because he fails to show that some

“external factor” prevented him from raising the federal claim on direct appeal.

Wright, 169 F.3d at 703. Hudson likewise fails to establish prejudice because he does

not show that the alleged error infected the entire trial with constitutional error.

Frady, 456 U.S. at 170. He cannot meet the “fundamental miscarriage of justice”

exception because he presents no “new reliable evidence” that he is actually innocent.

Schlup, 513 U.S. at 327. Because Hudson satisfies neither the cause and prejudice

exception nor the fundamental miscarriage of justice exception to procedural default,

his claim of ineffective assistance of counsel is procedurally barred from federal

review.

Ground Two

       Hudson contends that his trial counsel rendered ineffective assistance by not

calling as witnesses at trial Beatrice Hudson, Tameka Alexander, and Eric Hogan.

Hudson alleges that each witness was available to testify at trial and would have

                                           - 19 -
supported his defense. Hudson fails to describe in his application what testimony

each witness would have offered at trial. To the extent that he asserts in the

federal application the same ground and supporting facts presented to the state

post-conviction court in his amended Rule 3.850, Hudson cannot obtain relief.

       The state post-conviction court summarily denied this ground as follows

(Respondent’s Exhibit 6, Final Order Summarily Denying Defendant’s Amended

Motion for Post-Conviction Relief, pp. 2–3):

               [T]he Defendant claims trial counsel failed to call three
               witnesses available and willing to testify, the substance of
               which would have cast doubt on the State’s case, leading to
               a different result. These witnesses include Beatrice Hudson,
               the Defendant’s mother; Tameka Alexander, the mother of
               one of the Defendant’s sixteen children; and Eric Hogan, a
               close friend of the Defendant.

               Beatrice Hudson: Defendant alleges that his mother would
               testify she was one of the individuals the police thought the
               Defendant was engaged in a drug transaction with. The
               Defendant claims his mother would testify the Defendant
               handed her diapers and not drugs.[2]

               The police observed the Defendant walk up to a vehicle, lean in
               the window, and engage in a hand-to-hand exchange. Shortly
               after, the detectives observed the Defendant engage in a similar
               transaction with a female pedestrian. The Defendant was in a
               high-crime area known for the sale of narcotics and the officers
               had received an anonymous tip that the Defendant, given his
               location and description, was selling drugs and armed with a
               handgun. The undercover detectives that observed this called
               for a marked vehicle to approach the Defendant. The uniformed


       2
          Hudson testified at trial that his mother was in the car that the detectives saw him stop on
the street and make a hand-to-hand exchange. Hudson testified that what he handed to his mother
were diapers for his child, not drugs. (Respondent’s Exhibit 1b, pp. 345–47) Hudson’s mother was in
the courtroom at the trial when Hudson testified. (Respondent’s Exhibit 1b, p. 357) Hudson does not
allege that his mother was willing to testify on his behalf.

                                                - 20 -
officer in the marked vehicle that responded identified himself
as law enforcement and the Defendant immediately fled,
ignoring the officer’s instructions for him to stop.

The crux of the testimony from the Defendant’s mother appears
to be towards that claim that the undercover officers that
observed the hand-to-hand transaction with the vehicle were
incorrect. The proposed testimony, however, does nothing to
undermine the fact that the officers still had a reasonable
suspicion the Defendant had engaged in a hand-to-hand drug
transaction. The fact that the officers may have ultimately been
incorrect on this one transaction does not undermine the
Defendant’s conviction. Defendant’s claim as to this witness is
DENIED.

Tameka Alexanader: Defendant next alleges the mother of his
child would have testified that she made a false police report
and that the anonymous tip that the Defendant was selling
drugs at that moment came from her and was knowingly false.
Notwithstanding the claim that this witness would subject
herself to possible criminal proceedings for knowingly making
a false police report had this witness testified as the Defendant
claims, it would not have changed the outcome of the
proceedings. The officers at the time they observed the
Defendant would have had no way of knowing whether the tip
was falsely made. They conducted their own observations and
had independent evidence of what they believed to be criminal
activity. Defendant’s claim as to this witness is DENIED.

Eric Hogan: Defendant claims his close friend would testify that
he was present and with the Defendant. The Defendant claims
Mr. Hogan was available to testify that the Defendant did not
throw any drugs as he ran away from the police. However, the
testimony offered by the officers at trial is in direct contradiction
with this. Detective Yzaguirre testified that he observed Mr.
Hogan and Mr. Hogan was not with the Defendant the entire
time. Detective Yzaguirre and Officer Ring both observed
the Defendant make the throwing motion. At the time the
Defendant was apprehended by Officer Ring, the Defendant
was alone. The overwhelming evidence as presented at trial is
against the veracity of the purported testimony. Therefore, this
Defendant’s claim as to this witness, and [this ground] in its
entirety, is DENIED.



                               - 21 -
       “Complaints of uncalled witnesses are not favored because the presentation

of testimonial evidence is a matter of trial strategy and because allegations of what

a witness would have testified are largely speculative.” Buckelew v. United States,

575 F.2d 515, 521 (5th Cir. 1978) (citations omitted).3 Hudson presents no evidence

demonstrating that any of the three witnesses was willing to testify on his behalf or

that any of the witnesses would have testified as he hypothesizes. See e.g., Bray v.

Quarterman, 265 F. App’x 296, 298 (5th Cir. 2008) (“To prevail on [a claim of

ineffective assistance of counsel for failing to call a witness], the [applicant] must

name the witness, demonstrate that the witness was available to testify and would

have done so, set out the content of the witness’s proposed testimony, and show that

the testimony would have been favorable to a particular defense.”); United States v.

Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (“[E]vidence about the testimony of a

putative witness must generally be presented in the form of actual testimony by the

witness or an affidavit. A defendant cannot simply state that the testimony would

have been favorable; self-serving speculation will not sustain an ineffective assistance

claim.”) (footnotes omitted); United States v. Porter, 924 F.2d 395, 397 (1st Cir. 1991)

(holding that failure to interview witnesses could not constitute ineffective assistance

without a showing that the investigation would have helped the defendant).

Hudson’s speculative and unsupported contention that his trial counsel should have

       3
        Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued before
October 1, 1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).

                                                - 22 -
called these witnesses to testify at trial, without more, is insufficient to warrant relief.

“[M]ere speculation that missing witnesses would have been helpful is insufficient to

meet the [applicant]’s burden of proof.” Streeter v. United States, 335 F. App’x 859,

864 (11th Cir. 2009). See also Hill v. Lockhart, 474 U.S. 52 (1985) (finding that

conclusory allegations of ineffective assistance of counsel are insufficient to raise a

constitutional issue); Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (finding

that vague, conclusory, or unsupported allegations cannot support an ineffective

assistance of counsel claim). Because he fails to meet his burden of proving that the

state court either unreasonably applied Strickland or unreasonably determined the

facts in denying his ground of ineffective assistance of counsel, Hudson is not entitled

to federal habeas relief on ground two. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground Three

       Hudson contends that his trial counsel rendered ineffective assistance by

not moving to suppress his allegedly unlawful stop by the police “because the only

evidence was the testimony of officers (J. Yzaguirre #193) and (J. Ring #158) who

were basing the[ir] arrest on the tip of the anonymous tipster.” (Doc. 1, p. 8) To the

extent that he relies on the allegations presented in his amended Rule 3.850 motion to

support this ground, Hudson asserts that his rights under the Fourth and Fourteenth

Amendments were violated when the police, “without any substantiated facts or

evidence, ordered the Defendant to be stopped and detained based on a hunch and

anonymous tip that Defendant was armed and selling drugs, which was based on

                                            - 23 -
unsubstantiated information received from an anonymous citizen.” (Respondent’s

Exhibit 6, amended Rule 3.850 motion, p. 12)

      The state post-conviction court summarily denied this ground in Hudson’s

amended Rule 3.850 motion (Respondent’s Exhibit 6, Final Order Summarily

Denying Defendant’s Amended Motion for Post-Conviction Relief, p. 4):

             [T]he Defendant alleges trial counsel was ineffective for
             failing to file a pre-trial motion to suppress. The Defendant
             claims he was unlawfully stopped based solely on an
             anonymous tip. The Defendant’s claim, however, fails to
             mention the personal observations attested to by the officers at
             trial that the Defendant engaged in a hand-to-hand transaction
             with a vehicle and a subsequent hand-to-hand transaction with
             a pedestrian. The Defendant was in a high crime area known as
             a drug area (a fact readily admitted by the Defendant himself).
             When a uniformed officer approached the Defendant and
             identified himself, the Defendant immediately fled. The officers
             did not approach the Defendant solely on the information from
             the anonymous tip. The Defendant’s claim that there was
             therefore no reasonable basis to approach him is incorrect. As
             Defendant would not have prevailed on such a motion, trial
             counsel was not ineffective and [this ground] is DENIED.

      “To obtain relief where an ineffective assistance claim is based on trial

counsel’s failure to file a timely motion to suppress, a[n applicant] must prove

(1) that counsel’s representation fell below an objective standard of reasonableness,

(2) that the Fourth Amendment claim is meritorious, and (3) that there is a

reasonable probability that the verdict would have been different absent the

excludable evidence.” Zakrzewski v. McDonough, 455 F.3d 1254, 1260 (11th Cir.

2006) (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)). Hudson establishes

none of these requirements.

                                          - 24 -
      The Fourth Amendment protects an individual from an unreasonable search

or seizure. U.S. Const. amend IV. An officer “may conduct a brief, investigatory

stop when the officer has a reasonable, articulable suspicion that criminal activity is

afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio, 392 U.S. 1,

30 (1968)). An anonymous tip can, under certain circumstances, give rise to

reasonable suspicion, as long as the information provided contains “sufficient indicia

of reliability to justify the investigatory stop.” Wardlow, 528 U.S. at 123. Navarette v.

Ca., 572 U.S. 393, 398 (2014), explains:

             Of course, “an anonymous tip alone seldom demonstrates
             the informant’s basis of knowledge or veracity.” White,
             496 U.S., at 329, 110 S. Ct. 2412 (emphasis added). That is
             because “ordinary citizens generally do not provide extensive
             recitations of the basis of their everyday observations,” and
             an anonymous tipster’s veracity is “by hypothesis largely
             unknown, and unknowable.” Ibid. But under appropriate
             circumstances, an anonymous tip can demonstrate “sufficient
             indicia of reliability to provide reasonable suspicion to make
             [an] investigatory stop.” Id., at 327, 110 S. Ct. 2412.

“[A] suspect’s adverse reaction to police may independently corroborate information

provided by an anonymous informant.” United States v. Heard, 367 F.3d 1275, 1280

(11th Cir.) (emphasis in original), cert. denied, 543 U.S. 913 (2004). See also United

States v. Fields, 178 F. App’x 890, 892 (11th Cir. 2006) (per curiam) (finding that the

defendant’s presence “at a house known by officers in the area for high drug activity,




                                           - 25 -
a short distance from the intersection described by the informant, and [his] evasive

behavior . . . are sufficient for a finding of reasonable suspicion”).4

       Hudson fails to show that if his trial counsel had filed a motion to suppress,

a reasonable probability exists that the judge would have granted the motion. As

the police report indicates, the detectives received from an anonymous source

information that Hudson was selling illegal drugs at a particular location.5

(Respondent’s Exhibit 1, p. 6) The tipster provided the police with a physical

description of Hudson and the clothing he was wearing.6 Even if the anonymous

tip alone might have been insufficient to establish reasonable suspicion, the totality

of the circumstances — (1) the anonymous tip, (2) the detectives’ observation of

Hudson conducting two hand-to-hand transactions in a high crime area known

for drug activity, and (3) Hudson’s evasive behavior when approached by Officer

Bosque — is sufficient to establish reasonable suspicion. See, e.g., Ala. v. White,

496 U.S. 325, 332 (1990) (holding that an anonymous tip corroborated by

independent police work exhibited sufficient indicia of reliability to provide

reasonable suspicion to initiate an investigatory stop); United States v. Lindsey,

482 F.3d 1285, 1291 (11th Cir. 2007) (finding reliable an anonymous tip corroborated

       4
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.
       5
        The anonymous tipster also told the police that Hudson was armed with a handgun.
(Respondent’s Exhibit 2, p. 6)
       6
         The anonymous tipster described Hudson as “a large black male last seen wearing red
shorts and a grey t-shirt . . . .” (Respondent’s Exhibit 1, p. 6)

                                              - 26 -
by the officers’ independent investigation). Given these facts, trial counsel had no

basis to move for suppression.

      Hudson fails to meet his burden of proving that the state court either

unreasonably applied Strickland or unreasonably determined the facts by denying his

ground of ineffective assistance of counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Grounds Four and Five

      In ground four Hudson contends that his trial counsel rendered ineffective

assistance by not moving to dismiss the information. Hudson argues that the trial

court “lacked jurisdiction to charge [him] under false pretense [and a] perjured

charging information.” (Doc. 1, p. 9) Hudson alleges that “an investigating officer

on his own doesn’t qualify as a material witness unless the officer is the victim” and

that “[t]he anonymous tipster’s information was never really verified” to support the

officers’ testimony . . . because in spite of [the] drugs, a gun was never found on

[Hudson.]” (Doc 1, p. 9) In ground five Hudson contends that his trial counsel

rendered ineffective assistance by not objecting “to the introduction of the drugs and

paraphernalia and argue that there was no DNA evidence to connect [him] to the

items found in the high crime area and circumstantial evidence that was used would

have support[ed] [a] motion to suppress or dismiss.” (Doc. 1, p. 12)

      The state post-conviction court summarily denied both grounds in Hudson’s

amended Rule 3.850 motion (Respondent’s Exhibit 6, Final Order Summarily

Denying Defendant’s Amended Motion for Post-Conviction Relief, pp. 3–4):

                                          - 27 -
                [T]he Defendant claims that trial counsel failed to file a pre-trial
                motion to dismiss based on a “perjured charging information.”
                The Defendant makes the claim that the arresting officers were
                not material witnesses, and therefore, could not have provided
                a sworn affidavit. Defendant appears to allege that only an
                information based on the affidavit of the anonymous tipster
                would provide an adequate charging document.

                Defendant’s claim is completely without merit. The arresting
                officers, having made personal observations — and having
                testified to those during his jury trial — were material witnesses.
                Following the Defendant’s logic, any information which is
                not based on an affidavit from a victim or other citizen should
                be dismissed. If this were the case then any crime where the
                victim did not survive, and/or one where there is no first-hand
                witness, could never be charged as a crime. Such a ridiculous
                result is not an accurate representation of the law, and therefore
                trial counsel could not have been ineffective for failing to file a
                frivolous motion. [This] [g]round . . . is DENIED.

                ....

                [T]he Defendant claims trial counsel was ineffective for
                failing to file a pretrial motion to dismiss or to object to the
                introduction of the drugs based on a factual dispute that he
                was not in possession of the drugs. The purpose of a motion
                to dismiss in a criminal case is to test the legal sufficiency and
                determine whether there is a dispute of material fact. See Dixon
                v. State, 112 So. 3d 721 (Fla. 2d DCA 2013). Whether the
                Defendant was in possession of the drugs was a material fact in
                dispute.[7] Upon a motion to dismiss, this dispute would have
                been resolved in favor of the State, and the motion would not
                have succeeded.

                Furthermore, the police officers involved testified they observed
                the Defendant remove an object from his waistband, and throw
                it. A subsequent search of the area near where the Defendant


        7
         Florida Rule of Criminal Procedure 3.190(c)(4) allows a defendant to move to dismiss
when “[t]here are no material disputed facts and the undisputed facts do not establish a prima facie
case of guilt against the defendant.” If the State charges a defendant based on circumstantial
evidence, whether that evidence excludes all reasonable hypotheses of innocence can be decided
only after the presentation of evidence at a trial. See State v. Burrell, 819 So.2d 181, 182 (Fla. 2d DCA
2002).

                                                  - 28 -
              threw the object led to the discovery of the drugs. The
              eyewitness testimony from the officers linked the Defendant to
              the drugs. Trial counsel was not ineffective for failing to file a
              frivolous motion, or failing to object without a legal basis to the
              introduction of this evidence. [This] [g]round . . . is DENIED.

Motion to dismiss

       To succeed on his ground of ineffective assistance of counsel for not moving

to dismiss the information, Hudson must show a reasonable probability that the trial

court would have granted the motion. The state post-conviction court determined

that no basis existed under state law to dismiss the information. “[A] state court’s

interpretation of state law . . . binds a federal court sitting in habeas corpus.”

Bradshaw v. Richey, 546 U.S. 74, 76 (2005). See also Mullaney v. Wilbur, 421 U.S. 684,

691 (1975) (explaining that “[s]tate courts are the ultimate expositors of state law,”

and federal courts must abide by their rulings on matters of state law) (citations and

footnote omitted). “Although an ineffective assistance of counsel claim is a federal

constitutional claim, which we consider in light of the clearly established rules of

Strickland, when ‘the validity of the claim that [counsel] failed to assert is clearly a

question of state law, . . . we must defer to the state’s construction of its own law.’”

Will v. Sec’y, Dep’t of Corr., 278 F. App’x 902, 908 (11th Cir. 2008) (quoting Alvord v.

Wainwright, 725 F.2d 1282, 1291 (11th Cir. 1984)). See also Herring v. Sec’y, Dep’t of

Corr., 397 F.3d 1338, 1354–55 (11th Cir. 2005) (“The Florida Supreme Court already

has told us how the issues would have been resolved under state law had [the

applicant’s counsel] done what [the applicant] argues he should have done . . . .


                                             - 29 -
It is a ‘fundamental principle that state courts are the final arbiters of state law, and

federal habeas courts should not second-guess them on such matters.’”) (quoting

Agan v. Vaughn, 119 F.3d 1538, 1549 (11th Cir. 1997)); Callahan v. Campbell, 427 F.3d

897, 932 (11th Cir. 2005) (“[T]he Alabama Court of Criminal Appeals has already

answered the question of what would have happened had [the applicant’s counsel]

objected to the introduction of [the applicant’s] statements based on [state law] —

the objection would have been overruled . . . . Therefore, [the applicant’s counsel]

was not ineffective for failing to make that objection.”).

       Hudson presents no evidence showing that the trial court “lacked jurisdiction

to charge [him] under false pretense [and a] perjured charging information.” (Doc. 1,

p. 9) Also, Hudson fails to show that, because a dispute of material fact existed on

whether he possessed the drugs and paraphernalia, he would have succeeded on a

motion to dismiss.

Motion to suppress

       In the order denying Hudson’s amended Rule 3.850 motion the state

post-conviction court did not address Hudson’s contention that trial counsel rendered

ineffective assistance by not moving to suppress the drugs. (Respondent’s Exhibit 6,

Final Order Summarily Denying Defendant’s Amended Motion for Post-Conviction

Relief, p. 4) Consequently, the claim requires de novo review because “the present

controversy falls outside of [Section] 2254(d)(1)’s requirement that [the federal court]

defer to state court decisions that are not contrary to, or an unreasonable application

                                           - 30 -
of, clearly established federal law.” Davis v. Sec’y, Dep’t of Corr., 341 F.3d 1310, 1313

(11th Cir. 2003) (citation omitted). See also Cone v. Bell, 566 U.S. 449, 472 (2009)

(explaining that “[i]f the state court did not reach the merits of a petitioner’s claim

based on some ground that is not adequate to bar federal review, we must review the

claim de novo.”); Williams v. Ala., 791 F.3d 1267, 1273 (11th Cir. 2015) (noting that

“[u]nder § 2254(d), AEDPA’s deferential standard of review is limited to claims that

have been ‘adjudicated on the merits’ in state court.”).

      To the extent that he relies on the allegations in his amended Rule 3.850 to

support his federal application, Hudson shows no entitlement to relief. Hudson

alleged in the state post-conviction court that his trial counsel should have moved

to suppress the drugs and paraphernalia because “counsel knew or should have

known that a Motion to Suppress the Evidence . . . would have challenged the State’s

evidence against the Defendant and there is a reasonable probability this Honorable

Court would have granted such motion and suppressed the State’s evidence in this

case prompting a [d]ismissal of the charges in this case.” (Respondent’s Exhibit 6,

amended Rule 3.850 motion, p. 18) Hudson fails to assert a viable basis on which the

trial court could have suppressed the evidence. See e.g., State v. Williams, 538 So.2d

1346, 1348 (Fla. 4th DCA 1989) (finding that actual or constructive possession of

contraband did not qualify as a ground suitable for a pre-trial suppression motion

because the question of possession is an issue that is addressed at trial and challenged

in a motion for judgment of acquittal). Hudson fails to meet his burden of proving

                                           - 31 -
that the state court either unreasonably applied Strickland or unreasonably determined

the facts by rejecting grounds four and five. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground Six

      Hudson contends that his trial counsel rendered ineffective assistance by not

objecting to Detective Ring’s allegedly improper opinion testimony about both the

quantity of drugs and Hudson’s intent to sell the cocaine. Hudson argues that “[t]he

packing of cocaine was the only thing used to support the intent to sell cocaine and

[the] officer’s testimony about drug quantities being consistent with that of street level

sales should have been objected to because it could only support the charge of

possession and not intent to sell.” (Doc. 1, p. 13)

      The state post-conviction court summarily denied this ground in Hudson’s

amended Rule 3.850 motion (Respondent’s Exhibit 6, Final Order Summarily

Denying Defendant’s Amended Motion for Post-Conviction Relief, p. 5):

             [T]he Defendant claims trial counsel was ineffective for
             failing to object and move for a mistrial based on the officer’s
             testimony regarding the quantity of drugs, and the Defendant’s
             intent to sell. The Defendant cites to Lewis v. State, 154 So. 2d
             897 (Fla. 1st DCA 2000) to support his claim. In Lewis, the
             arresting officer did not observe the Defendant trying to sell or
             deliver drugs, and there was nothing to indicate the manner in
             which the drugs were packaged suggested they were intended
             for sale or delivery rather than personal use. This case is
             distinguished from Lewis. The officers’ testimony as to the intent
             was not based solely on the quantity. The officers here observed
             what they described as two exchanges, typical to hand-to-hand
             drug transactions, and the packaging of the drugs indicated to
             the officers they were associated with the sale of drugs and not
             just for personal use. As the record refutes Defendant’s claim,
             trial counsel was not ineffective for failing to object and move

                                           - 32 -
             for a mistrial without any legal basis. Therefore, [this]
             [g]round . . . is DENIED.

      The record refutes Hudson’s contention that “[t]he packaging of the cocaine

was the only thing used to support the intent to sell cocaine . . . .” After receiving an

anonymous tip, Detective Yzaguirre and Detective Ring went to the location where

the anonymous tipster indicated Hudson could be found. Both detectives testified at

trial that they observed Hudson engage in two separate hand-to-hand transactions in

a high crime area. Detective Ring testified at trial about the weight and street value

of the drug in each of the ten small bags. (Respondent’s Exhibit 1a, transcript of

May 9, 2012, jury trial, pp. 157–58) Also, Detective Ring testified that he had on

previous separate occasions seen cocaine packaged in a similar manner and that,

based on his training and experience, the packing was indicative of “street-level drugs

sales.” (Respondent’s Exhibit 1a, transcript of May 9, 2012, jury trial p. 158)

      Hudson presents no legal basis on which counsel could have either objected to

Detective Ring’s testimony or moved for a mistrial. Hudson fails to meet his burden

of proving that the state court either unreasonably applied Strickland or unreasonably

determined the facts by rejecting this ground of ineffective assistance of counsel.

28 U.S.C. § 2254(d)(1), (d)(2).




                                            - 33 -
Ground Eight

      Hudson contends that his trial counsel rendered ineffective assistance by not

objecting to the following allegedly improper cross-examination by the prosecutor

about his prior convictions (Respondent’s Exhibit 1b, pp. 360–61):

             Q: Okay. Now, you’ve been convicted of felonies; correct?

             A: Correct.

             Q: Five?

             A: Five.

             Q: Three crimes involving falsehood — falsehood and
             dishonesty?

             A: Yes.

Hudson alleges that this questioning “prejudice[d] [his] truthfulness in the eyes of the

jury.” (Doc. 1, p. 15) Hudson argues that his trial counsel should have moved for a

judgment of acquittal based on this allegedly improper questioning.

      The state post-conviction court summarily denied this ground in Hudson’s

amended Rule 3.850 motion (Respondent’s Exhibit 6, Final Order Summarily

Denying Defendant’s Amended Motion for Post-Conviction Relief, pp. 5–6):

             [T]he Defendant claims trial counsel was ineffective for
             failing to object when the prosecutor questioned him regarding
             his prior felony convictions. The Defendant claims such
             questioning was improper. The Defendant is wrong. See Fla.
             Stat. § 90.610; see also Livingston v. State, 682 So. 2d 591 (Fla 2d
             DCA 1996) (“the prosecutor may ask the defendant if he has
             committed any felonies or crimes involving dishonesty or a false
             statement.”) As there was no basis to object, trial counsel was
             not ineffective . . . .


                                            - 34 -
      Florida law allows a prosecutor to question a witness about the number of his

prior convictions for felony offenses or offenses involving dishonesty or a false

statement. § 90.610(1), Fla. Stat. The prosecutor’s questioning of Hudson complied

with state law. Hudson presents no basis on which his trial counsel could have

objected to this line of questioning. Consequently, Hudson fails to meet his burden of

proving that the state court either unreasonably applied Strickland or unreasonably

determined the facts by rejecting this ground of ineffective assistance of counsel.

28 U.S.C. § 2254(d)(1), (d)(2).

      Accordingly, Hudson’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Hudson and close this case.

                          DENIAL OF BOTH
                  A CERTIFICATE OF APPEALABILITY
               AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Hudson is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Hudson must show that reasonable jurists would find debatable both the merits of

the underlying claims and the procedural issues he seeks to raise. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would

                                          - 35 -
debate either the merits of the claims or the procedural issues, Hudson is entitled to

neither a COA nor leave to appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Hudson must obtain permission from the circuit court to

appeal in forma pauperis.

      ORDERED in Tampa, Florida, on April 16, 2019.




                                         - 36 -
